NEITHER  THE  ISSUANCE  AND  SALE  OF  THE  SECURITIES  REPRESENTED  BY  THIS
 CERTIFICATE  NOR  THE

SECURITIES  INTO  WHICH  THESE  SECURITIES  ARE  CONVERTIBLE  HAVE  BEEN
 REGISTERED  UNDER  THE

SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY

NOT  BE OFFERED  FOR  SALE,  SOLD, TRANSFERRED  OR  ASSIGNED  IN  THE ABSENCE
 OF (A) AN EFFECTIVE

REGISTRATION  STATEMENT  FOR  THE  SECURITIES  UNDER  THE  SECURITIES  ACT  OF
 1933,  AS  AMENDED,

OR  (B)  AN  OPINION  OF  COUNSEL  (WHICH  COUNSEL  SHALL  BE  SELECTED   BY
 THE  HOLDER),  IN  A

GENERALLY    ACCEPTABLE    FORM,    THAT    REGISTRATION    IS    NOT
   REQUIRED    UNDER    SAID    ACT.

NOTWITHSTANDING  THE  FOREGOING,  THE  SECURITIES  MAY  BE  PLEDGED  IN
 CONNECTION  WITH  A

BONA  FIDE  MARGIN  ACCOUNT  OR  OTHER  LOAN  OR  FINANCING  ARRANGEMENT
 SECURED  BY  THE

SECURITIES.



Principal Amount: $75,000.00

Issue Date: March 30, 2017

Purchase Price:  $75,000.00

CONVERTIBLE PROMISSORY NOTE

FOR VALUE RECEIVED, iGambit Inc., a Delaware corporation (hereinafter called the
“Borrower”),

hereby  promises  to  pay  to  the  order  of  POWER  UP  LENDING  GROUP  LTD.,
 a  Virginia  corporation,  or

registered assigns (the “Holder”) the sum of $75,000.00 together with any
interest as set forth herein, on

January 15, 2018 (the “Maturity Date”), and to pay interest on the unpaid
principal balance hereof at the

rate  of  eight  percent  (8%)(the  “Interest  Rate”)  per  annum  from  the
 date  hereof  (the  “Issue  Date”)  until

the  same  becomes  due  and  payable,  whether  at  maturity  or  upon
 acceleration  or  by  prepayment  or

otherwise.  This Note may not be prepaid in whole or in part except as otherwise
explicitly set forth herein.

Any amount of principal or interest on this Note which is not paid when due
shall bear interest at the rate

of  twenty  two  percent  (22%)  per  annum  from  the  due  date  thereof
 until  the  same  is  paid  (“Default

Interest”).  Interest shall commence accruing on the date that the Note is fully
paid and shall be computed

on  the  basis  of  a  365-day  year  and  the  actual  number  of  days
 elapsed.   All  payments  due  hereunder  (to

the  extent  not  converted  into  common  stock,  $0.001  par  value  per
 share  (the  “Common  Stock”)  in

accordance  with  the  terms  hereof)  shall  be  made  in  lawful  money  of
 the  United  States  of  America.   All

payments  shall  be  made  at  such  address  as  the  Holder  shall  hereafter
 give  to  the  Borrower  by  written

notice  made  in  accordance  with  the  provisions  of  this  Note.   Each
 capitalized  term  used  herein,  and  not

otherwise defined, shall have the meaning ascribed thereto in that certain
Securities Purchase Agreement

dated the date hereof, pursuant to which this Note was originally issued (the
“Purchase Agreement”).

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof

and shall  not be subject to preemptive rights or  other similar rights of
shareholders of the Borrower and

will not impose personal liability upon the holder thereof.

The following terms shall apply to this Note:

ARTICLE I.  CONVERSION RIGHTS



1.1

Conversion Right.   The Holder shall  have the right from time to time, and at
any



time  during the  period beginning on the  date  which  is one  hundred eighty
 (180) days following the  date

of  this Note  and  ending  on  the  later  of:  (i) the  Maturity  Date  and
 (ii) the  date  of payment  of  the  Default

Amount  (as  defined  in  Article  III),  each  in  respect  of  the  remaining
 outstanding  principal  amount  of  this

Note to convert all or any part of the outstanding and unpaid principal amount
of this Note into fully paid







and  non-assessable  shares  of  Common  Stock,  as  such  Common  Stock  exists
 on  the  Issue  Date,  or  any

shares of capital stock or other securities of the Borrower into which such
Common Stock shall hereafter

be changed or reclassified at the conversion price  (the “Conversion Price”)
determined as provided herein

(a “Conversion”); provided, however, that in no event shall the Holder be
entitled to convert any portion

of this Note in excess of that portion of this Note upon conversion of which the
sum of (1) the number of

shares of Common Stock beneficially owned by the Holder and its affiliates
(other than shares of Common

Stock which may be deemed beneficially owned through the ownership of the
unconverted portion of the

Notes  or  the  unexercised  or  unconverted  portion  of  any  other  security
 of  the  Borrower  subject  to  a

limitation on conversion or exercise analogous to the limitations contained
herein) and (2) the number of

shares  of  Common  Stock  issuable  upon  the  conversion  of  the  portion  of
this Note  with  respect  to which

the  determination  of  this proviso is being  made,  would  result  in
 beneficial  ownership  by  the  Holder  and

its affiliates of more than 4.99% of the outstanding shares of Common Stock.
 For purposes of the proviso

to  the  immediately  preceding  sentence,  beneficial  ownership  shall  be
 determined  in  accordance  with

Section 13(d) of  the  Securities Exchange  Act  of  1934,  as amended (the
“Exchange Act”), and Regulations

13D-G  thereunder,  except as  otherwise  provided  in  clause  (1)  of  such
 proviso.  The  beneficial  ownership

limitations  on  conversion  as  set  forth  in  the  section  may  NOT  be
 waived  by  the  Holder.  The  number  of

shares of Common Stock to be issued upon each conversion of this Note shall  be
determined by  dividing

the  Conversion Amount  (as defined below) by  the  applicable Conversion Price
 then in effect  on the  date

specified in the notice of conversion, in the form attached hereto as Exhibit A
(the “Notice of Conversion”),

delivered to the  Borrower by  the Holder in accordance  with Section 1.4
 below;  provided that the  Notice

of Conversion is submitted by facsimile or e-mail (or by other means resulting
in, or reasonably expected

to result in, notice) to the Borrower before 6:00 p.m., New York, New York time
on such conversion date

(the “Conversion Date”); however,  if the Notice of Conversion is sent after
6:00pm, New York, New York

time  the  Conversion  Date  shall  be  the  next  business  day.  The  term
 “Conversion  Amount”  means,  with

respect to any  conversion of  this Note,  the  sum  of (1) the  principal
 amount of  this Note  to be converted

in  such  conversion  plus  (2)  at  the  Holder’s  option,  accrued  and
 unpaid  interest,  if  any,  on  such  principal

amount at the interest rates provided in this Note to the Conversion Date, plus
(3) at the Holder’s option,

Default  Interest,  if  any,  on  the  amounts  referred  to  in  the
 immediately  preceding  clauses  (1)  and/or  (2)

plus (4) at the Holder’s option, any amounts owed to the Holder pursuant to
Sections 1.4 hereof.



1.2

Conversion  Price.    The  conversion  price  (the  “Conversion Price”)  shall
 equal  the

Variable Conversion Price (as defined herein) (subject to equitable adjustments
by  the  Borrower relating

to   the   Borrower’s   securities   or   the   securities   of   any
  subsidiary   of   the   Borrower,   combinations,

recapitalization,   reclassifications,   extraordinary   distributions   and
  similar   events).      The   "Variable

Conversion  Price"  shall  mean  65%  multiplied  by  the  Market  Price  (as
 defined  herein)  (representing  a

discount rate of 35%).  “Market Price” means the average of the lowest three (3)
Trading Prices (as defined

below)  for  the  Common  Stock  during  the  ten  (10)  Trading  Day  period
 ending  on  the  latest  complete

Trading  Day  prior  to  the  Conversion  Date.   “Trading  Price”  means,  for
 any  security  as  of  any  date,  the

closing  bid  price  on  the  OTCQB,  OTCQX,  Pink  Sheets  electronic
 quotation  system  or  applicable  trading

market  (the  “OTC”)  as  reported  by  a  reliable  reporting  service
 (“Reporting  Service”)  designated  by  the

Holder (i.e. Bloomberg) or, if the OTC is not the principal trading market for
such security, the closing bid

price of such security on the principal securities exchange or trading market
where such security is listed

or  traded  or,  if  no  closing  bid  price  of  such  security  is  available
 in  any  of  the  foregoing  manners,  the

average of the closing bid prices of any market makers for such security that
are listed in the “pink sheets”.

If the Trading Price cannot be calculated for such security on such date in the
manner provided above, the

Trading Price shall be the fair market value as mutually determined by the
Borrower and the holders of a

majority in interest of the Notes being converted for which the calculation of
the Trading Price is required

in order to determine the Conversion Price of such Notes.  “Trading Day” shall
mean any day on which the

2







Common  Stock  is  tradable  for  any  period  on  the  OTC,  or  on  the
 principal  securities  exchange  or  other

securities market on which the Common Stock is then being traded.



1.3

Authorized   Shares.      The   Borrower   covenants   that   during   the
  period   the

conversion  right  exists,  the  Borrower  will  reserve  from  its  authorized
 and  unissued  Common  Stock  a

sufficient  number  of  shares,  free  from  preemptive  rights,  to  provide
 for  the  issuance  of  Common  Stock

upon  the  full  conversion  of  this  Note  issued  pursuant  to  the  Purchase
 Agreement.    The  Borrower  is

required  at  all  times  to  have  authorized  and  reserved  six  times  the
 number  of  shares  that  would  be

issuable  upon  full  conversion  of  the  Note  (assuming  that  the  4.99%
 limitation  set  forth  in  Section  1.1  is

not  in  effect)(based  on  the  respective  Conversion  Price  of  the  Note
 (as  defined  in  Section  1.2)  in  effect

from time to time, initially 7,867,133)(the “Reserved Amount”).  The Reserved
Amount shall be increased

(or decreased with the written consent of the Holder) from time to time in
accordance with the Borrower’s

obligations hereunder.  The Borrower represents that upon issuance, such shares
will  be duly and validly

issued,  fully  paid  and  non-assessable.   In  addition, if the  Borrower
shall  issue  any  securities or  make  any

change to its capital structure which would change the number of shares of
Common Stock into which the

Notes shall be convertible at the then current Conversion Price, the Borrower
shall at the same time make

proper  provision  so  that  thereafter  there  shall  be  a  sufficient  number
 of  shares  of  Common  Stock

authorized  and  reserved,  free  from  preemptive  rights,  for  conversion  of
 the  outstanding  Note.    The

Borrower (i) acknowledges that it has irrevocably instructed its transfer agent
to issue certificates for the

Common  Stock  issuable  upon  conversion  of  this  Note,  and  (ii) agrees
 that  its  issuance  of  this  Note  shall

constitute  full  authority  to  its  officers  and  agents  who  are  charged
 with  the  duty  of  executing  stock

certificates to execute and issue the necessary certificates for shares of
Common Stock in accordance with

the terms and conditions of this Note.

If, at any time the Borrower does not maintain the Reserved Amount it will be
considered

an Event of Default under Section 3.2 of the Note.



1.4

Method of Conversion.



(a)

Mechanics of Conversion.  As set forth in Section 1.1 hereof, from time to

time,  and  at  any  time  during  the  period  beginning  on  the  date  which
 is  one  hundred  eighty  (180)  days

following the date of this Note and ending on the later of: (i) the Maturity
Date and (ii) the date of payment

of the  Default Amount,  this Note may  be  converted by  the Holder,  in whole
 or in  part,  by  (A) submitting

to the Borrower a Notice of Conversion (by facsimile, e-mail or other reasonable
means of communication

dispatched on the Conversion Date prior to 6:00 p.m., New York, New York time)
and (B) subject to Section

1.4(b), surrendering this Note at the principal office of the Borrower (upon
payment in full of any amounts

owed hereunder).



(b)

Surrender  of  Note  Upon  Conversion.   Notwithstanding  anything  to  the

contrary  set forth  herein,  upon  conversion  of  this  Note  in  accordance
 with the  terms  hereof,  the Holder

shall not be required to physically surrender this Note to the Borrower unless
the entire unpaid principal

amount  of  this  Note  is  so  converted.   The  Holder  and  the  Borrower
 shall  maintain  records  showing  the

principal  amount  so  converted  and  the  dates  of  such  conversions  or
 shall  use  such  other  method,

reasonably  satisfactory  to  the  Holder  and  the  Borrower,  so  as  not  to
 require  physical  surrender  of  this

Note upon each such conversion.



(c)

Delivery   of   Common   Stock   Upon   Conversion.     Upon   receipt   by
  the

Borrower   from   the   Holder   of   a   facsimile   transmission   or   e-mail
  (or   other   reasonable   means   of

communication)  of  a  Notice  of  Conversion  meeting  the  requirements  for
 conversion  as  provided  in  this

3







Section 1.4, the Borrower shall issue and deliver or cause to be issued and
delivered to or upon the order

of the Holder certificates for the Common Stock issuable upon such conversion
within three (3) business

days after such receipt (the “Deadline”) (and, solely in the case of conversion
of the entire unpaid principal

amount hereof, surrender of this Note) in accordance with the terms hereof and
the Purchase Agreement.

Upon receipt by the  Borrower of  a Notice of Conversion,  the Holder shall  be
 deemed to be the holder of

record  of  the  Common  Stock  issuable  upon  such  conversion,  the
 outstanding  principal  amount  and  the

amount  of  accrued  and  unpaid  interest  on  this  Note  shall  be  reduced
 to  reflect  such  conversion,  and,

unless  the  Borrower  defaults  on  its  obligations  hereunder,  all  rights
 with  respect  to  the  portion  of  this

Note being so converted shall forthwith terminate except the right to receive
the Common Stock or other

securities,  cash or  other  assets,  as  herein  provided,  on  such
 conversion.   If  the Holder  shall  have  given a

Notice of Conversion as provided herein, the Borrower’s obligation to issue and
deliver the certificates for

Common  Stock  shall  be  absolute  and  unconditional,  irrespective  of  the
 absence  of  any  action  by  the

Holder to enforce the same, any waiver or consent with respect to any provision
thereof, the recovery of

any  judgment  against   any   person  or   any  action  to   enforce   the
  same,   any  failure  or   delay  in  the

enforcement of any other obligation of the Borrower to the holder of record, or
any setoff, counterclaim,

recoupment, limitation or termination, or any breach or alleged breach by the
Holder of any obligation to

the  Borrower, and irrespective of any  other  circumstance which might
otherwise limit  such obligation of

the Borrower to the Holder in connection with such conversion.



(d)

Delivery  of  Common  Stock  by  Electronic  Transfer.   In  lieu  of
 delivering

physical certificates representing the Common Stock issuable upon conversion,
provided the Borrower is

participating  in  the  Depository  Trust  Company  (“DTC”)  Fast  Automated
 Securities  Transfer  (“FAST”)

program, upon request of the Holder and its compliance with the provisions set
forth herein, the Borrower

shall  use its  best efforts to cause its  transfer agent to electronically
 transmit the Common Stock issuable

upon  conversion  to  the  Holder  by  crediting  the  account  of  Holder’s
 Prime  Broker  with  DTC  through  its

Deposit Withdrawal Agent Commission (“DWAC”) system.



(e)

Failure  to  Deliver  Common  Stock  Prior  to Deadline.   Without  in  any  way

limiting the Holder’s right to pursue other remedies, including actual damages
and/or equitable relief, the

parties agree that if delivery of the Common Stock issuable upon conversion of
this Note is not delivered

by  the  Deadline  due  to  action  and/or  inaction  of  the  Borrower,  the
 Borrower  shall  pay  to  the  Holder

$2,000 per day in cash, for each day beyond the Deadline that the Borrower fails
to deliver such Common

Stock  (the  “Fail  to  Deliver  Fee”);  provided;  however  that  the  Fail  to
 Deliver  Fee  shall  not  be  due  if  the

failure is a result of a third party (i.e., transfer agent; and not the result
of any failure to pay such transfer

agent)  despite  the  best  efforts  of  the  Borrower  to  effect  delivery  of
 such  Common  Stock.    Such  cash

amount shall be paid to Holder by the fifth day of the month following the month
in which it has accrued

or, at the option of the Holder (by written notice to the Borrower by the first
day of the month following

the  month  in  which  it  has  accrued),  shall  be  added  to  the  principal
 amount  of  this  Note,  in  which  event

interest  shall  accrue  thereon  in  accordance  with  the  terms  of  this
 Note  and  such  additional  principal

amount shall be convertible into Common Stock in accordance with the terms of
this Note.  The Borrower

agrees  that  the  right  to  convert  is  a  valuable  right  to  the  Holder.
  The  damages  resulting  from  a  failure,

attempt  to  frustrate,  interference  with  such  conversion  right  are
 difficult  if  not  impossible  to  qualify.

Accordingly,  the  parties  acknowledge  that  the  liquidated  damages
 provision  contained  in  this  Section

1.4(e) are justified.



1.5

Concerning  the  Shares.   The  shares  of  Common  Stock  issuable  upon
 conversion



of  this  Note  may  not  be  sold  or  transferred  unless:  (i)  such  shares
 are  sold  pursuant  to  an  effective

registration  statement  under  the  Act  or  (ii)  the  Borrower  or  its
 transfer  agent  shall  have  been  furnished

with an opinion of   counsel (which opinion shall  be in form, substance and
scope customary for opinions

4







of counsel in comparable transactions) to the effect that the shares to be sold
or transferred may be sold

or  transferred  pursuant  to  an  exemption  from  such  registration  (such
 as  Rule  144  or  a  successor  rule)

(“Rule 144”);  or  (iii) such shares  are transferred to an “affiliate”  (as
defined in Rule 144) of the  Borrower

who agrees to sell or otherwise transfer the shares only in accordance with this
Section 1.5 and who is an

Accredited Investor (as defined in the Purchase Agreement).

Any  restrictive  legend  on  certificates  representing  shares  of  Common
 Stock issuable  upon  conversion  of

this Note shall be removed and the Borrower shall issue to the Holder a new
certificate therefore  free of

any  transfer  legend  if  the  Borrower  or  its  transfer  agent  shall  have
 received  an  opinion  of  counsel  from

Holder’s   counsel,   in   form,   substance  and   scope  customary   for
  opinions   of   counsel   in   comparable

transactions,  to  the  effect that  (i)  a  public  sale  or  transfer  of
 such  Common  Stock  may  be  made  without

registration under the Act, which opinion shall be accepted by the Company so
that the sale or transfer is

effected;  or  (ii) in  the  case  of  the  Common  Stock  issuable  upon
 conversion  of  this  Note,  such  security  is

registered  for  sale  by  the  Holder  under  an  effective  registration
 statement  filed  under  the  Act;  or

otherwise may be sold pursuant to an exemption from registration.  In the event
that the Company does

not  reasonably  accept  the  opinion  of  counsel  provided  by  the  Holder
 with  respect  to  the  transfer  of

Securities  pursuant  to  an  exemption  from  registration  (such  as  Rule
 144),  at  the  Deadline,  it  will  be

considered an Event of Default pursuant to Section 3.2 of the Note.



1.6

Effect of Certain Events.



(a)

Effect of Merger, Consolidation, Etc.  At the option of the Holder, the sale,

conveyance  or disposition of all  or substantially all  of the assets of the
 Borrower, the effectuation by the

Borrower  of  a  transaction  or  series  of  related  transactions  in  which
 more  than  50%  of  the  voting  power

of  the  Borrower  is  disposed  of,  or  the  consolidation,  merger  or  other
 business  combination  of  the

Borrower  with  or  into  any  other  Person  (as  defined  below)  or  Persons
 when  the  Borrower  is  not  the

survivor  shall  be  deemed  to  be  an  Event  of  Default  (as  defined  in
 Article  III)  pursuant  to  which  the

Borrower  shall  be  required  to  pay  to  the  Holder  upon  the  consummation
 of  and  as  a  condition  to  such

transaction  an  amount  equal  to  the  Default  Amount  (as  defined  in
 Article  III).   “Person”  shall  mean  any

individual,   corporation,   limited   liability   company,   partnership,
  association,   trust   or   other   entity   or

organization.



(b)

Adjustment Due to Merger,  Consolidation, Etc.  If, at any  time when this

Note  is  issued  and  outstanding  and  prior  to  conversion  of  all  of  the
 Note,  there  shall  be  any  merger,

consolidation,  exchange  of  shares,  recapitalization,  reorganization,  or
 other  similar  event,  as  a  result  of

which shares of Common Stock of the Borrower shall be  changed into the same or
a different number of

shares of another class or classes of stock or securities of the Borrower or
another entity, or in case of any

sale or conveyance of all or substantially all of the assets of the Borrower
other than in connection with a

plan of complete liquidation of the Borrower, then the Holder of this Note shall
thereafter have the right

to  receive  upon  conversion  of  this  Note,  upon  the  basis  and  upon  the
 terms  and  conditions  specified

herein and in lieu of the shares of Common Stock immediately theretofore
issuable upon conversion, such

stock,  securities or  assets which  the  Holder would  have  been  entitled  to
 receive  in  such transaction  had

this Note been converted in  full immediately  prior to such  transaction
(without  regard to any  limitations

on  conversion  set  forth  herein),  and in  any  such  case  appropriate
 provisions  shall  be  made  with  respect

to  the  rights  and  interests  of  the  Holder  of  this  Note  to  the  end
 that  the  provisions  hereof  (including,

without limitation, provisions for adjustment of the Conversion Price and of the
number of shares issuable

upon conversion of the Note) shall thereafter be applicable, as nearly as may be
practicable in relation to

any securities or assets thereafter deliverable upon the conversion hereof.  The
Borrower shall not affect

any  transaction described in this Section 1.6(b)  unless (a) it first  gives,
to the extent practicable,  ten (10)

5







days prior written notice (but in any event at least five (5) days prior written
notice) of the record date of

the special meeting of shareholders to approve, or if there is no such record
date, the consummation of,

such merger, consolidation, exchange of shares, recapitalization, reorganization
or other similar event or

sale  of  assets  (during  which  time  the  Holder  shall  be  entitled  to
 convert  this  Note)  and  (b)  the  resulting

successor  or acquiring entity  (if not the  Borrower) assumes by written
instrument  the  obligations of  this

Note.  The above provisions shall similarly apply to successive consolidations,
mergers, sales, transfers or

share exchanges.



(c)

Adjustment  Due  to  Distribution.   If  the  Borrower  shall  declare  or  make

any  distribution  of  its  assets  (or  rights  to  acquire  its  assets)  to
 holders  of  Common  Stock  as  a  dividend,

stock  repurchase,  by  way  of  return  of  capital  or  otherwise  (including
 any  dividend  or  distribution  to  the

Borrower’s shareholders in cash or shares (or rights to acquire shares) of
capital stock of a subsidiary (i.e.,

a  spin-off))  (a  “Distribution”),  then  the  Holder  of  this  Note  shall
 be  entitled,  upon  any  conversion  of  this

Note  after  the  date  of  record  for  determining  shareholders  entitled  to
 such  Distribution,  to  receive  the

amount  of  such  assets  which  would  have  been  payable  to  the  Holder
 with  respect  to  the  shares  of

Common Stock issuable upon such conversion had such Holder been the holder of
such shares of Common

Stock on the record date for the determination of shareholders entitled to such
Distribution.



1.7

Prepayment.    Notwithstanding  anything  to  the  contrary  contained in  this
 Note,

at  any  time  during  the  period  beginning  on  the  date  hereof  and
 ending  on  the  date  which  is  180  days

following  the  date  hereof  (the  “Prepayment  Period”),  the  Borrower  shall
 have  the  right,  exercisable  on

not  more  than  three  (3)  Trading  Days  prior  written  notice  to  the
 Holder  of  the  Note  to  prepay  the

outstanding Note (principal  and accrued interest), in full, in accordance with
this Section 1.7.   Any notice

of prepayment hereunder (an “Optional Prepayment Notice”) shall be delivered to
the Holder of the Note

at its registered addresses and shall state: (1) that the Borrower is exercising
its right to prepay the Note,

and (2) the date of prepayment which shall be not more than three (3) Trading
Days from the date of the

Optional  Prepayment  Notice.   On  the  date  fixed  for  prepayment  (the
 “Optional  Prepayment  Date”),  the

Borrower shall make payment of the Optional Prepayment Amount (as defined below)
to Holder, or upon

the  direction  of  the  Holder  as  specified  by  the Holder in  a  writing to
 the  Borrower  (which  shall  direction

to be sent to Borrower by the Holder at least one (1) business day prior to the
Optional Prepayment Date).

If the Borrower exercises its right to prepay the Note, the Borrower shall make
payment to the Holder of

an  amount  in  cash  equal  to  120%  (“Prepayment  Percentage”)  multiplied
 by  the  sum  of:  (w)  the  then

outstanding  principal  amount  of  this  Note  plus  (x) accrued  and  unpaid
 interest  on  the  unpaid  principal

amount  of  this  Note  to  the  Optional  Prepayment  Date  plus  (y)  Default
 Interest,  if  any,  on  the  amounts

referred to in clauses (w) and (x) plus (z) any amounts owed to the Holder
pursuant to Section 1.4 hereof

(the “Optional  Prepayment Amount”).   If the Borrower  delivers an Optional
 Prepayment Notice  and fails

to  pay  the  Optional  Prepayment  Amount  due  to  the  Holder  of  the  Note
 within  two  (2)  business  days

following  the  Optional  Prepayment  Date,  the  Borrower  shall  forever
 forfeit  its  right  to  prepay  the  Note

pursuant to this Section 1.7.

After  the  expiration  of  one  hundred  eighty  (180)  days  following  the
 Issue  Date,  the

Borrower shall have no right of prepayment.

ARTICLE II.   CERTAIN COVENANTS



2.1

Sale of Assets.  So long as the Borrower shall have any obligation under this
Note,

the  Borrower  shall  not,  without  the  Holder’s  written  consent,  sell,
 lease  or  otherwise  dispose  of  any

significant portion of its assets outside the ordinary course of business.  Any
consent to the disposition of

any assets may be conditioned on a specified use of the proceeds of disposition.

6







ARTICLE III.   EVENTS OF DEFAULT

If any of the following events of default (each, an “Event of Default”) shall
occur:



3.1

Failure  to  Pay  Principal  and  Interest.    The  Borrower  fails  to  pay
 the  principal

hereof  or  interest  thereon  when  due  on  this  Note,  whether  at  maturity
 or  upon  acceleration  and  such

breach continues for a period of five (5) days after written notice from the
Holder.



3.2

Conversion and the Shares.   The Borrower fails to issue  shares of Common Stock

to  the  Holder  (or  announces  or  threatens  in  writing  that  it  will  not
 honor  its  obligation  to  do  so)  upon

exercise  by  the  Holder  of  the  conversion  rights  of  the  Holder  in
 accordance  with the  terms  of  this  Note,

fails  to  transfer  or  cause  its  transfer  agent  to  transfer  (issue)
 (electronically  or  in  certificated  form)  any

certificate for shares of Common Stock issued to the Holder upon conversion of
or otherwise pursuant to

this  Note  as  and  when  required  by  this  Note,  the  Borrower  directs
 its  transfer  agent  not  to  transfer  or

delays,   impairs,   and/or   hinders   its   transfer   agent   in
  transferring   (or   issuing)   (electronically   or   in

certificated form) any certificate for shares of Common Stock to be issued to
the Holder upon conversion

of or otherwise pursuant to this Note as and when required by this Note, or
fails to remove (or directs its

transfer  agent  not  to  remove  or  impairs,  delays,  and/or  hinders  its
 transfer  agent  from  removing)  any

restrictive legend (or to withdraw  any  stop transfer instructions in respect
thereof)  on any  certificate for

any shares of Common Stock issued to the Holder upon conversion of or otherwise
pursuant to this Note

as and when required by this Note (or makes any written announcement, statement
or threat that it does

not  intend  to  honor  the  obligations  described  in  this  paragraph)  and
 any  such  failure  shall  continue

uncured  (or  any  written  announcement,  statement  or  threat  not  to  honor
 its  obligations  shall  not  be

rescinded  in  writing)  for  three  (3)  business  days  after  the  Holder
 shall  have  delivered  a  Notice  of

Conversion.  It is an obligation of the Borrower to remain current in its
obligations to its transfer agent. It

shall be an event of default of this Note, if a conversion of this Note is
delayed, hindered or frustrated due

to a balance owed by the Borrower to its transfer agent. If at the option of the
Holder, the Holder advances

any funds to the Borrower’s transfer agent in order to process a conversion,
such advanced funds shall be

paid by the Borrower to the Holder within forty-eight (48) hours of a demand
from the Holder.



3.3

Breach  of  Covenants.   The  Borrower  breaches  any  material  covenant  or
 other

material  term  or condition contained in this Note and any collateral
 documents including but not limited

to the Purchase Agreement and such breach continues for a period of twenty (20)
days after written notice

thereof to the Borrower from the Holder.



3.4

Breach  of  Representations  and  Warranties.   Any  representation  or
 warranty  of

the Borrower made herein or in any agreement, statement or certificate given in
writing pursuant hereto

or  in  connection  herewith  (including,  without  limitation,  the  Purchase
 Agreement),  shall  be  false  or

misleading in any material  respect when made and the  breach of which has (or
with the  passage of  time

will  have)  a material  adverse  effect on the  rights of the  Holder with
respect to this Note  or  the Purchase

Agreement.



3.5

Receiver or Trustee.  The Borrower or any  subsidiary of the  Borrower shall
make

an  assignment  for  the  benefit  of  creditors,  or  apply  for  or  consent
 to  the  appointment  of  a  receiver  or

trustee  for  it  or  for  a  substantial  part  of  its  property  or
 business,  or  such  a  receiver  or  trustee  shall

otherwise be appointed.

7











3.6

Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation proceedings
or

other  proceedings, voluntary  or involuntary, for relief under  any bankruptcy
 law or  any law for the relief

of debtors shall be instituted by or against the Borrower or any subsidiary of
the Borrower.



3.7

Delisting of Common Stock.  The Borrower shall  fail to maintain the listing of
the

Common Stock on at least one of the OTC (which specifically includes the
quotation platforms maintained

by  the  OTC  Markets  Group)  or  an  equivalent  replacement  exchange,  the
 Nasdaq  National  Market,  the

Nasdaq SmallCap Market, the New York Stock Exchange, or the American Stock
Exchange.



3.8

Failure to Comply with the Exchange Act.  The  Borrower shall  fail  to comply
with

the  reporting  requirements  of  the  Exchange  Act;  and/or  the  Borrower
 shall  cease  to  be  subject  to  the

reporting requirements of the Exchange Act.



3.9

Liquidation.    Any  dissolution,  liquidation,  or  winding  up  of  Borrower
 or  any

substantial portion of its business.



3.10       Cessation of Operations.

Any    cessation   of   operations   by   Borrower   or

Borrower  admits  it  is  otherwise  generally  unable  to  pay  its  debts  as
 such  debts  become  due,  provided,

however,  that  any  disclosure  of  the  Borrower’s  ability  to  continue  as
 a  “going  concern”  shall  not  be  an

admission that the Borrower cannot pay its debts as they become due.



3.11       Financial Statement Restatement.

The     restatement     of     any     financial

statements filed by the Borrower with the SEC at any time after 180 days after
the Issuance Date for any

date  or  period  until  this  Note  is  no  longer  outstanding,  if  the
 result  of  such  restatement  would,  by

comparison  to  the  un-restated  financial  statement,  have  constituted  a
 material  adverse  effect  on  the

rights of the Holder with respect to this Note or the Purchase Agreement.



3.12

Replacement  of  Transfer  Agent.  In  the  event  that  the  Borrower  proposes
 to



replace its transfer  agent,  the  Borrower  fails to provide,  prior to the
 effective  date  of such replacement,

a  fully  executed  Irrevocable  Transfer  Agent  Instructions  in  a  form  as
 initially  delivered  pursuant  to  the

Purchase Agreement (including but not limited to the provision to irrevocably
reserve shares of Common

Stock in the Reserved Amount) signed by the successor transfer agent to Borrower
and the Borrower.

3.13       Cross-Default.   Notwithstanding  anything  to  the  contrary
 contained  in  this  Note

or  the  other  related  or  companion  documents,  a  breach  or  default  by
 the  Borrower  of  any  covenant  or

other  term  or  condition  contained  in  any  of  the  Other  Agreements,
 after  the  passage  of  all  applicable

notice  and  cure  or  grace  periods,  shall,  at  the  option  of  the
 Holder,  be  considered  a  default  under  this

Note and the Other Agreements, in which event the Holder shall be entitled (but
in no event required) to

apply  all  rights  and  remedies  of  the  Holder  under  the  terms  of  this
 Note  and  the  Other  Agreements  by

reason  of  a default under  said Other  Agreement  or hereunder.  “Other
Agreements”  means,  collectively,

all agreements and instruments between, among or by: (1) the Borrower, and, or
for the benefit of, (2) the

Holder and any affiliate of the Holder, including, without limitation,
promissory notes; provided, however,

the  term  “Other  Agreements”  shall  not include  the  related  or  companion
 documents to  this Note.   Each

of the loan transactions will be cross-defaulted with each other loan
transaction and with all other existing

and future debt of Borrower to the Holder.

Upon the  occurrence  and during the  continuation of  any  Event  of  Default
 specified in Section 3.1  (solely

with respect to failure to pay the principal hereof or interest thereon when due
at the Maturity Date), the

Note  shall  become  immediately  due  and  payable  and  the  Borrower  shall
 pay  to  the  Holder,  in  full

8







satisfaction of its obligations hereunder, an amount equal to the Default Sum
(as defined herein).  UPON

THE OCCURRENCE  AND DURING  THE  CONTINUATION OF ANY  EVENT OF DEFAULT
 SPECIFIED IN  SECTION

3.2, THE NOTE SHALL BECOME IMMEDIATELY DUE AND PAYABLE AND THE BORROWER SHALL
PAY TO THE

HOLDER,  IN  FULL  SATISFACTION  OF  ITS  OBLIGATIONS  HEREUNDER,  AN  AMOUNT
 EQUAL  TO:  (Y)  THE

DEFAULT  SUM  (AS  DEFINED  HEREIN);  MULTIPLIED  BY  (Z)  TWO  (2).   Upon  the
 occurrence  and  during  the

continuation  of  any  Event  of  Default  specified  in  Sections  3.1  (solely
 with  respect  to  failure  to  pay  the

principal  hereof  or  interest  thereon  when  due  on  this  Note  upon  a
 Trading  Market  Prepayment  Event

pursuant  to  Section  1.7  or  upon  acceleration),  3.3,  3.4,  3.7,  3.8,
 3.10,  3.11,  3.12,  3.13,  and/or  3.14

exercisable through the delivery of written notice to the Borrower by such
Holders (the “Default Notice”),

and upon the occurrence of an Event of Default specified the remaining sections
of Articles III (other than

failure to pay the principal hereof or interest thereon at the Maturity Date
specified in Section 3,1 hereof),

the  Note  shall  become  immediately  due  and  payable  and  the  Borrower
 shall  pay  to  the  Holder,  in  full

satisfaction of its obligations hereunder, an amount equal to the greater of (i)
150% times the sum of (w)

the  then  outstanding  principal  amount  of  this  Note  plus  (x)  accrued
 and  unpaid  interest  on  the  unpaid

principal amount of this Note to the date of payment (the “Mandatory Prepayment
Date”) plus (y) Default

Interest,  if  any,  on  the  amounts  referred  to  in  clauses  (w)  and/or
 (x)  plus  (z)  any  amounts  owed  to  the

Holder pursuant to Sections 1.3 and 1.4(g) hereof (the then outstanding
principal amount of this Note to

the date of payment plus the  amounts referred to in clauses (x), (y) and (z)
shall collectively be known as

the  “Default Sum”) or  (ii) the  “parity  value”  of the  Default  Sum  to be
 prepaid,  where  parity  value  means

(a) the highest number of shares of Common Stock issuable upon conversion of or
otherwise pursuant to

such  Default  Sum  in  accordance  with  Article  I,  treating  the  Trading
 Day  immediately  preceding  the

Mandatory Prepayment Date as the “Conversion Date” for purposes of determining
the lowest applicable

Conversion Price, unless the Default Event arises as a result of a breach in
respect of a specific Conversion

Date  in  which  case  such  Conversion  Date  shall  be  the  Conversion
 Date),  multiplied  by  (b)  the  highest

Closing  Price  for  the  Common  Stock  during  the  period  beginning  on  the
 date  of  first  occurrence  of  the

Event  of  Default  and  ending  one  day  prior  to  the  Mandatory  Prepayment
 Date  (the  “Default  Amount”)

and  all  other  amounts  payable  hereunder  shall  immediately  become  due
 and  payable,  all  without

demand,  presentment  or  notice,  all  of  which  hereby  are  expressly
 waived,  together  with  all  costs,

including,  without  limitation,  legal  fees  and  expenses,  of  collection,
 and  the  Holder  shall  be  entitled  to

exercise all other rights and remedies available at law or in equity.

If  the  Borrower  fails  to  pay  the  Default  Amount  within  five  (5)
 business  days  of  written  notice  that  such

amount  is  due  and  payable,  then  the  Holder  shall  have  the  right  at
 any  time,  so  long  as  the  Borrower

remains in  default (and  so long  and  to the  extent that  there  are
 sufficient  authorized shares),  to  require

the  Borrower,  upon  written  notice,  to  immediately  issue,  in  lieu  of
 the  Default  Amount,  the  number  of

shares  of  Common  Stock  of  the  Borrower  equal  to  the  Default  Amount
 divided  by  the  Conversion  Price

then in effect.

ARTICLE IV.  MISCELLANEOUS



4.1

Failure or Indulgence Not Waiver.  No failure or delay on the part of the Holder
in

the  exercise  of  any  power,  right  or  privilege  hereunder  shall  operate
 as  a  waiver  thereof,  nor  shall  any

single  or  partial  exercise  of any  such  power,  right  or  privilege
 preclude  other  or  further  exercise  thereof

or  of  any  other  right,  power  or  privileges.   All  rights  and  remedies
 existing  hereunder  are  cumulative  to,

and not exclusive of, any rights or remedies otherwise available.



4.2

Notices.      All   notices,   demands,   requests,   consents,   approvals,
  and   other

communications  required  or  permitted  hereunder  shall  be  in  writing  and,
 unless  otherwise  specified

herein,  shall  be  (i)  personally  served,  (ii)  deposited  in  the  mail,
 registered  or  certified,  return  receipt

9







requested,  postage  prepaid,  (iii)  delivered  by  reputable  air  courier
 service  with  charges  prepaid,  or  (iv)

transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address

as  such  party  shall  have  specified  most  recently  by  written  notice.
  Any  notice  or  other  communication

required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery

by facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address

or  number  designated  below  (if  delivered  on  a  business  day  during
 normal  business  hours  where  such

notice  is  to  be  received),  or  the  first  business  day  following  such
 delivery  (if  delivered  other  than  on  a

business  day  during  normal  business  hours  where  such  notice  is  to  be
 received)  or  (b)  on  the  second

business  day  following  the  date  of  mailing  by  express  courier  service,
 fully  prepaid,  addressed  to  such

address,  or  upon  actual  receipt  of  such  mailing,  whichever  shall  first
 occur.    The  addresses  for  such

communications shall be:

If to the Borrower, to:

iGambit Inc.

1050 W. Jericho Turnpike, Suite A

Smithtown, NY 11787

Attn: John Salerno, Chief Executive Officer

Fax:

Email:

If to the Holder:

POWER UP LENDING GROUP LTD.

111 Great Neck Road, Suite 214

Great Neck, NY  11021

Attn: Curt Kramer, Chief Executive Officer

e-mail: info@poweruplending.com

With a copy by fax only to (which copy shall not constitute notice):

Naidich Wurman LLP

111 Great Neck Road, Suite 216

Great Neck, NY  11021

Attn: Allison Naidich

facsimile: 516-466-3555

e-mail: allison@nwlaw.com



4.3

Amendments.   This  Note  and  any  provision  hereof  may  only  be  amended
 by  an

instrument in writing signed by the Borrower and the Holder.  The term “Note”
and all reference thereto,

as  used throughout  this instrument,  shall  mean this instrument (and  the
 other Notes  issued  pursuant to

the  Purchase  Agreement)  as  originally  executed,  or  if  later  amended  or
 supplemented,  then  as  so

amended or supplemented.



4.4

Assignability.   This  Note  shall  be  binding  upon  the  Borrower  and  its
 successors

and assigns, and shall inure to be the benefit of the Holder and its successors
and assigns.  Each transferee

of  this  Note  must  be  an  “accredited  investor”  (as  defined  in  Rule
 501(a)  of  the  Securities  and  Exchange

Commission).    Notwithstanding  anything  in  this  Note  to  the  contrary,
 this  Note  may  be  pledged  as

10







collateral  in  connection  with  a  bona  fide  margin  account  or  other
 lending  arrangement;  and  may  be

assigned by the Holder without the consent of the Borrower.



4.5

Cost  of  Collection.   If  default  is  made  in  the  payment of  this  Note,
the  Borrower

shall pay the Holder hereof costs of collection, including reasonable attorneys’
fees.



4.6

Governing Law.  This Note shall be governed by and construed in accordance with

the  laws  of  the  State  of  Virginia  without  regard  to  principles  of
 conflicts  of  laws.   Any  action  brought  by

either  party  against  the  other  concerning  the  transactions  contemplated
 by  this  Note  shall  be  brought

only  in  the  state  courts  of  New  York  or  in  the  federal  courts
 located  in  the  state  and  county  of  Nassau.

The  parties  to  this  Note  hereby  irrevocably  waive  any  objection  to
 jurisdiction  and  venue  of  any  action

instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon

forum non conveniens.  The Borrower and Holder waive trial by jury.  The
prevailing party shall be entitled

to recover from  the other party its reasonable attorney's  fees and  costs.
  In the event that any provision

of  this Note  or  any  other  agreement  delivered in  connection  herewith is
invalid  or  unenforceable  under

any  applicable statute  or rule of law, then such provision shall  be  deemed
inoperative to the extent that

it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any

such  provision  which  may  prove  invalid  or  unenforceable  under  any  law
 shall  not  affect  the  validity  or

enforceability  of  any  other  provision  of  any  agreement.    Each  party
 hereby  irrevocably  waives  personal

service  of  process  and  consents  to  process  being  served  in  any  suit,
 action  or  proceeding  in  connection

with this  Note,  any  agreement  or any  other  document delivered in
connection with this Note  by mailing

a  copy  thereof  via  registered  or  certified  mail  or  overnight  delivery
 (with  evidence  of  delivery)  to  such

party at the address in effect for notices to it under this Note and agrees that
such service shall constitute

good and sufficient service  of  process  and notice  thereof.   Nothing
contained herein shall  be  deemed to

limit in any way any right to serve process in any other manner permitted by
law.



4.7

Purchase  Agreement.   By  its  acceptance  of  this  Note,  each  party  agrees
 to  be

bound by the applicable terms of the Purchase Agreement.



4.8

Remedies.    The  Borrower  acknowledges  that  a  breach  by  it  of  its
 obligations

hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction

contemplated  hereby.   Accordingly,  the  Borrower  acknowledges  that  the
 remedy  at  law  for  a  breach  of

its  obligations  under  this  Note  will  be  inadequate  and  agrees,  in  the
 event  of  a  breach  or  threatened

breach  by  the  Borrower  of the  provisions of  this Note, that the Holder
shall be entitled, in addition to all

other  available  remedies  at  law  or  in  equity,  and  in  addition  to  the
 penalties  assessable  herein,  to  an

injunction  or  injunctions  restraining,  preventing  or  curing  any  breach
 of  this  Note  and  to  enforce

specifically the terms and provisions thereof, without the necessity of showing
economic loss and without

any bond or other security being required.

IN  WITNESS  WHEREOF,  Borrower  has  caused  this  Note  to  be  signed  in
 its  name  by  its  duly

authorized officer this on March 30, 2017

iGambit Inc.

By: _______________________________

John Salerno

Chief Executive Officer

11







EXHIBIT A -- NOTICE OF CONVERSION

The  undersigned  hereby  elects  to  convert  $_________________  principal
 amount  of  the  Note

(defined below) into that number of shares of Common Stock to be issued pursuant
to the conversion of

the Note (“Common Stock”) as set forth below, of iGambit Inc., a Delaware
corporation (the “Borrower”)

according  to  the  conditions  of  the  convertible  note  of  the  Borrower
 dated  as  of  March  30,  2017  (the

“Note”), as of the date written below.  No fee will be charged to the Holder for
any conversion, except for

transfer taxes, if any.

Box Checked as to applicable instructions:



[ ]

The  Borrower  shall  electronically  transmit  the  Common  Stock  issuable
 pursuant  to  this

Notice of Conversion to the account of the undersigned or its nominee with DTC
through

its Deposit Withdrawal Agent Commission system (“DWAC Transfer”).

Name of DTC Prime Broker:

Account Number:



[  ]

The  undersigned hereby  requests that the  Borrower issue  a certificate  or
certificates  for

the number of shares of Common Stock set forth below (which numbers are based on
the

Holder’s  calculation  attached  hereto)  in  the  name(s)  specified
 immediately  below  or,  if

additional space is necessary, on an attachment hereto:

POWER UP LENDING GROUP LTD.

111 Great Neck Road, Suite 214

Great Neck, NY  11021

Attention: Certificate Delivery

e-mail: info@poweruplendinggroup.com



Date of conversion:

_____________



Applicable Conversion Price:

$____________

Number of shares of common stock to be issued



pursuant to conversion of the Notes:

______________

Amount of Principal Balance due remaining



under the Note after this conversion:

______________

POWER UP LENDING GROUP LTD.

By:_____________________________

Name:  Curt Kramer

Title:    Chief Executive Officer

Date: __________________

12



